Citation Nr: 1020217	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-12 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1977.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.  Service connection for a left knee disorder was denied in 
an unappealed April 2004 rating decision.

2.  Evidence associated with the claims file since the 
unappealed April 2004 rating decision did not raise a 
reasonable possibility of substantiating the Veteran's claim 
of entitlement to service connection for a left knee 
disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a left knee disorder is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist veterans in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2009).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
appellant's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, this notice must include information that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

Prior to the final adjudication in the instant case, the 
August 2006 and April 2007 letters advised the Veteran of the 
elements of the notice requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 
Vet. App. 1 (2006); Dingess/Hartman, 19 Vet. App. at 486; 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The Veteran's claim was reconsidered in the August 
2007 rating decision and readjudicated in the April 2008 
Statement of the Case.  The purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim, including the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini, 18 Vet. App. at 120.

In the case of a claim to reopen, "[n]othing in [38 U.S.C.A. 
§ 5103A] shall be construed to require [VA] to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in [38 
U.S.C.A. 
§ 5108]."  38 U.S.C.A. § 5103A(f).  Nevertheless, VA has a 
duty, in order to assist veterans, to obtain evidence needed 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  The Board finds that the duty to assist the Veteran 
has been satisfied in this case.  The RO obtained the 
Veteran's service treatment records and her identified VA 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.    
Further, after her claim was reopened, the Veteran was 
provided an adequate VA examination to ascertain the presence 
of a left knee disorder and, if present, the etiology and 
severity thereof.  See McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).  The May 2006 VA examination took into account 
the Veteran's assertions and prior treatment records and 
fully described her left knee disorder, all of which allowed 
for a fully-informed evaluation of the claimed disability.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In December 
2009, after her claim was certified to the Board, the Veteran 
submitted a statement in support of her claim.  In February 
2010, the Veteran waived her right to have this statement 
reviewed by the agency of original jurisdiction and, thus, 
the Board will consider it herein.  See 38 C.F.R. §§ 19.37, 
20.1304 (2009).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).

Historically, the Veteran served on active duty from 
September 1974 to September 1977.  In October 2003, the 
Veteran submitted a claim of entitlement to service 
connection for a right knee disorder.  Based on a review of 
the record, the RO determined that the Veteran had reasonably 
raised a service connection claim for a left knee disorder.  
After the Veteran's service connection claim for a left knee 
disorder was denied in April 2004, she submitted a timely 
notice of disagreement.  In June 2005, the RO issued a 
statement of the case continuing the denial of the Veteran's 
service connection claim for a left knee disorder.  
Thereafter, the Veteran did not perfect an appeal.  In 
November 2005, the Veteran submitted a claim to reopen the 
issue of entitlement to service connection for a left knee 
disorder.  In June 2006, the RO determined that the evidence 
submitted since the April 2004 rating decision was new and 
material and, thus, reopened the issue.  The RO further 
found, however, that the evidence did not support a grant of 
service connection and denied the claim.  The Veteran 
perfected an appeal and the issue has been certified to the 
Board for appellate review.

Although a decision is final, a claim will be reopened if new 
and material evidence is presented.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  New and material evidence can be neither 
cumulative, nor redundant, of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  "New" evidence means existing 
evidence not previously submitted to VA.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
un-established fact necessary to substantiate the claim.  See 
38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

If the claim is reopened, it will be reviewed on a de novo 
basis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).

The RO determined that new and material evidence had been 
submitted to reopen the Veteran's claim of entitlement to 
service connection for left knee disorder.  Such 
determinations, however, are not binding on the Board, and 
the Board must first decide whether new and material evidence 
has been received to reopen the claim.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  

In April 2004, the Veteran's claim of entitlement to service 
connection for a left knee disorder was denied because there 
was no evidence of a chronic left knee injury during the 
Veteran's active duty service and no evidence of a then 
current diagnosis of a left knee disorder.  The Veteran did 
not perfect an appeal of the April 2004 rating decision.  
Accordingly, the RO's decision became final based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103 (2009).

In November 2005, the Veteran submitted a claim to reopen the 
issue of entitlement to service connection for a left knee 
disorder.  In a June 2006 rating decision, the RO reopened, 
but denied the Veteran's claim.  The Veteran perfected an 
appeal of this decision in April 2008.  38 C.F.R. § 20.302 
(2009).  Consequently, the Board must review all of the 
evidence submitted since the April 2004 rating decision to 
determine whether the Veteran's service connection claim 
should be reopened and re-adjudicated on a de novo basis.  
Evans, 9 Vet. App. at 282-83.

At the time of the April 2004 rating decision, the evidence 
of record consisted of the Veteran's service treatment 
records, dated from September 1974 to September 1977.  These 
records demonstrated left knee treatment in October 1974 and 
in February 1975, but that the Veteran denied a history of 
swollen or painful joints and a "trick" or locked knee upon 
service discharge.  The evidence of record also included VA 
outpatient treatment reports dated from April 1996 to May 
2005, and a VA medical center hospital report demonstrating 3 
separate admissions.  These post-service VA treatment and 
hospital reports did not document complaints of or treatment 
for a left knee disorder.  In her October 2003 claim, the 
Veteran asserted that service connection should be granted 
because her current knee disorder was related to the 
inservice injuries.

Since the April 2004 rating decision, the Veteran has 
submitted additional VA treatment records, dated from May 
2000 to April 2006, demonstrating competing medical opinions 
as to the existence of a current left knee diagnosis.  
Specifically, a treatment report dated in January 2006 
demonstrated that the Veteran underwent magnetic resonance 
imaging that resulted in an impression of post-traumatic or 
arthritic changes in the Veteran's left knee.  In November 
2006 and February 2007, the diagnosis was left knee 
degenerative joint disease.  In May 2009, the Veteran 
underwent a radiological examination, the results of which 
were compared to November 2005 x-rays of the Veteran's right 
knee.  In November 2005, x-rays demonstrated that the 
Veteran's right knee was normal.  With the exception of a 
"small osseous projection," the May 2009 radiologist opined 
that the Veteran's left knee was "similar" to the Veteran's 
November 2005 right knee, presumably finding that the 
Veteran's left knee was essentially normal.  The 
radiologist's impression was a small osseous projection, 
"significance obscure," but "[o]therwise negative."  Also 
in May 2009, the Veteran underwent a VA examination to 
ascertain the presence of a left knee disorder and, if 
present, the severity and etiology thereof.  After a thorough 
review of the Veteran's service treatment records and 
relevant post-service left knee treatment records, the 
diagnosis was left knee arthralgia.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted).  The 
examiner reviewed the May 2009 x-rays and found no evidence 
warranting a diagnosis of left knee traumatic osteoarthritis.  
The examiner also opined:

I do not believe that the examinations in 
the service medical records in 1974 and 
1975 are related or linked to any 
maturation of processes beginning in the 
military and extending to now.  Any 
lateral facet patellofemoral arthritis, 
which is suggested on the x-ray, would 
not be related to medial aspect trauma of 
the left knee occurring in 1975 or 
patellar tendon pain in 1974.

Whatever the cause of the [V]eteran['s] 
current knee complaints might be, it is 
the opinion of this examiner that they 
are not caused nor are they the result of 
any military activity.

The Board finds the evidence submitted since the April 2004 
rating decision is evidence that was not previously submitted 
to VA and relates to an un-established fact necessary to 
substantiate the Veteran's underlying service connection 
claim.  With that said, however, the Board also finds that 
the evidence submitted since the April 2004 rating decision 
is not new and material because it does not raise a 
reasonable possibility of substantiating the Veteran's 
underlying service connection claim.  As discussed above, the 
Veteran's service connection claim for a left knee disorder 
was denied in April 2004 because the Veteran's service 
treatment records did not demonstrate a chronic inservice 
injury and because there was no current diagnosis of a left 
knee disorder.  Even conceding that the evidence submitted or 
obtained since the April 2004 rating decision demonstrated a 
current left knee diagnosis, no evidence has been submitted 
demonstrating a chronic inservice left knee injury or post-
service continuity of left knee disorder symptomatology.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  For the showing of a chronic disease or injury 
inservice there is required a combination of manifestations 
sufficient to identify the disease or disorder and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id.  When the fact of 
chronicity inservice is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  The evidence submitted by or obtained on the 
behalf of the Veteran since the April 2004 rating decision 
did not address whether the Veteran experienced a chronic 
inservice injury and did not address whether the Veteran 
experienced symptoms of a left knee injury or disorder since 
her September 1977 discharge.  See Savage v. Gober, 10 Vet. 
App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 
16, 19 (1991)(holding that symptoms, not treatment, are the 
essence of any evidence of continuity of symptomatology).  
Further, the May 2006 VA examiner's opinion is the only 
competent etiological opinion of record and is negative to 
the Veteran's claim.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Consequently, the Board finds that the evidence 
submitted since the April 2004 rating decision does not 
constitute new and material evidence because it does not 
raise a reasonable possibility of substantiating the claim of 
entitlement to service connection for left knee disorder.  
38 C.F.R. § 3.156.

In making this determination, the Board notes that the 
Veteran submitted an Internet article concerning the medical 
definition of arthritis and a list of the general risk 
factors and causes thereof.  A medical article or treatise 
can provide support to a claim, but it must be combined with 
an opinion of a medical professional and be reflective of the 
specific facts of a case as opposed to a discussion of 
generic relationships.  Sacks v. West, 11 Vet. App. 314, 316-
17 (1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998) 
(medical treatise evidence discussed generic relationships 
with a degree of certainty to establish a plausible causality 
of nexus); see also Mattern v. West, 12 Vet. App. 222, 228 
(1999).  The article submitted by the Veteran has never been 
commented on in any form by a medical professional and is not 
reflective of the specific facts in the Veteran's case.  As 
such, this article is not competent to show that the 
Veteran's current left knee disorder is related to her active 
military service.  Thus, this evidence is not new and 
material because it does not raise a reasonably possibility 
of substantiating the Veteran's claim.  38 C.F.R. § 3.156. 

Further, the Board notes that the Veteran submitted a 
statement in support of her claim in December 2009 and made a 
variety of assertions throughout the pendency of this appeal.  
This statement and these assertions merely reiterated the 
allegations contained in the Veteran's October 2003 claim, 
which were considered in the April 2004 rating decision.  
Thus, although material, the Veteran's December 2009 
statement and her various assertions are not new evidence.  
Id.


ORDER

New and material evidence not having been received, the claim 
to reopen the issue of entitlement to service connection for 
a left knee disorder is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


